Citation Nr: 0005967	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-06 850A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
January 24, 1978, Board of Veterans' Appeals (Board) 
decision, which denied entitlement to service connection for 
multiple sclerosis.


REPRESENTATION

Moving Party represented by:    Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant served on active duty from January 1946 to 
December 1947.

This matter is currently before the Board on motion by the 
appellant as to CUE in a January 24, 1978, Board decision.


FINDINGS OF FACT

1.  The January 1978 Board decision found that the moving 
party had not presented evidence to warrant the granting of 
service connection for multiple sclerosis.

2.  The appellant has alleged that the claim should have been 
granted because the Board had failed to take all the relevant 
evidence into consideration.


CONCLUSION OF LAW

The appellant's allegation of CUE in the January 24, 1978, 
Board decision fails to meet the threshold pleading 
requirements for revision of the Board decision on the 
grounds of CUE.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1400, 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was CUE in the January 
24, 1978, Board decision, which found that entitlement to 
service connection for multiple sclerosis was not warranted.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  

The motion [alleging CUE in a prior Board 
decision] must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been different 
but for the alleged error.  Non-specific 
allegations of failure to follow 
regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions that 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. § 20.1404(b) (1999).  The Board notes that it has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error--(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111 (West 1991 
& Supp. 1999)).

In this case, the moving party has not demonstrated that the 
Board's January 1978 decision contains CUE.  That 
determination found that the veteran had not shown the 
existence of multiple sclerosis either in service or to a 
compensable degree within seven years of his discharge from 
service.

The appellant has argued that the Board ignored or failed to 
take into consideration all the evidence of record in the 
file at the time, arguing that it had clearly showed 
entitlement to service connection.  Such an allegation does 
not constitute a valid claim of CUE.  The Board must 
emphasize that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

It is noted that the arguments raised by the veteran relate 
to the interpretation and evaluation of the evidence.  The 
veteran has alleged that the January 1978 decision was the 
product of error because the decision failed to consider all 
the evidence.  This argument represents a clear-cut example 
of disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3) (1999); see 
also Luallen v. Brown, 8 Vet. App. at 92.

After careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the January 
24, 1978 decision by the Board.  Accordingly, in the absence 
of any additional allegations, the motion is denied.


ORDER

The motion for revision of the January 24, 1978, Board 
decision on the grounds of CUE is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

